PER CURIAM.
Upon. consideration of. appellant’s response to the Court’s order of . November 9, 2015, the Court has determined that the order granting appellee’s motion for summary judgment ⅜ not one which determines the right to immediate possession of property. Cf. Walton Cnty., et al v. Stop the Beach Renourishment, Inc., et al, 998 So.2d 1102, 1112 (Fla.2008) (“An easement creates a nonpossessory right to enter and use land in the possession of another.”); Kempfer v. St. Johns River Water Mgmt. Dist., 475 So.2d 920, 928 (Fla. 5th DCA 1985); Fla. Power Corp. v. McNeely, 125 So.2d 311, 315 (Fla. 2d DCA 1960). Therefore, the order-is not subject to immediate appellate review pursuant to Florida Rule of Appellate Procedure 9.180(a)(3)(C)(ii); Accordingly, the appeal is dismissed.
ROBERTS, C.J., BENTON and ■ KELSEY, JJ., concur.